AO 24SB(Rev. 02/|8) .ludgment in a Criminal Case
Sheet l

 

   

UNITED STATES DISTRICT CoURT

Southern District of Mississippi

 

UNITED STATES OF AMERIC`A §
V ) JUDGMENT lN A CRIMINAL CASE
BR[AN GALBRETH § Case Number: 1:l7cr65LG-RHW-001
) USi\/i Number; 06309-043
)
) Doyle Lee Coats
) l)efendant’s Attoi'ney _-

THE I)EFENDANT:

M pleaded guiity m count(g) Count l ofthe single count lndictrnent

 

 

|:l pleaded nolo contendere to count(s)
Which was accepted by the courtl

|:l was found guilty on count(s)
after a plea of not guilty.

l:l
The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offcnse Ended Count

21 U.S.C. § 846 Conspiracy to Possess with Intent to Distribute 50 Grams or More 07/11/2017 l
of Actual Methamphetamine

The defendant is sentenced as provided in pages 2 through 3 _____ ofthis judgment The sentence is imposed pursuant to
the Sentencirig Reforin Act of I984.

|:l The defendant has been found not guilty on count(s)

 

l:| Count(s) _ __ __ _ l:l is l:| are dismissed on the motion ofthe United States.

_ _ lt is ordered that the defendant_niust notify the Un_ited States attorney for this district within 30 da s of_any change of nanie, residence
or mailing address until_all fines restltuthH,_COStS~ and special assessments imposed by this ]udg_nient are fu ly paid. lt ordered to pay restitution.
the defendant must notify the court and United States attorney of material changes iii economic circumstances

March 12, 2019 __(-~\
Da£e of kapositi

  

 

The Honorab|e Louis Guiro|a Jr.. U.S. District Judge

Naine and Tit§c of.ludge f
z §% $/ 96 /9
l "I f

Dace

AO 24SB(Rev. 02/]8) Judgrnent in a Criininal Case

Sitieet 2 m Ltnprisoiunent

 

judgment Page 2 of _8
DEFENDANT_- BRlAN GALBRETH _

CASE NUMBER: 1.-i7cr65LG-Rnw-ooi

IMPRISONMENT

The defendant is hereby committed to the custody Ol`the Federal Bureau Ol`Pi'isons to be imprisoned for a total term of:

three hundred and sixty (360) months as to Count 1 of the single count lndictrnent.

ii The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant participate in any drug treatment programs the defendant is eligible for while in the custody of
the Bureau of Prisons, and that the defendant be housed in a facility that is nearest to his home for which he is eligible to facilitate
visitation

m Tl'ie defendant is remanded to the custody of the Un§ted States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district

§ at lj a.rn. [l p.ni. on

 

l:l as notified by the United States Marshal.

|:l The defendant shall surrender for service ofsentence at the institution designated by the Bureau of Prisons:

l:l before

 

I:l as notified by the United States l\/larshal1 but no later than 60 days from the date ofsentencing.

l:i as notified by the Probation or Pretrial Services Ot`fice.

 

 

 

!:l
RETURN
l have executed this judgment as follows:
Defendant delivered on _ to
a n _ _ . with a certified copy oftliis judgment
W`UNlTED states MARSHAL _
By

 

 

De'Pu'i'Y uNiii`ED s'rATEs MARSi-LAL

A() 24SB(Rev. 02/|8) Judgment in a Criminal Case

Sheet 3 -- Supervised Release

 

 

Judgment nmPage 3 of 8

DEFENDANT: BRIAN GALBRETH
CASE NUMBER; izi7cr65LG-RHw-001
SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a term ot`:

Hve (5) years as to Count ‘l of the single count |ndictment.

MANDATORY CONDITIONS

[_ You must not commit another federal` state or local crime.

l\)

You must not unlawfully possess a controlled substance

s. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court
l:| ?he above drug testing condition is suspended1 based on the court's determination that you
pose a low risk of future Substance abuse. wheat ifupp!rmb!e)

4_ \:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
l‘€SfltUTlOtl. (r.rlreck .j`fnppir`cabfc,l

5_ M You must cooperate in the collection of DNA as directed by the probation officer. reber-k ifuppf£cab!e)

6_ ll

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U,S.C. § 2090] , er seq.) as
directed by the probation officer. the Bureau of Prisons` or any state sex offender registration agency in the location where you
reside` works are a studentq or were convicted of a qualifying offense ({-heck i'f`app.'n-abte)

7_ i:| You must participate in an approved program for domestic violence relieve ;'fapp!icable)

You must compty with the standard conditions that have been adopted by this conn as well as with any other conditions on the attached
page

AO 245B(Rev. 02/18) .ludgrnent in a Criminal Case

Sheet JA j Supervised Release

 

 

JudginentiPage viii 7 of _ _8

DEFENDANT; BRiAN GALBRETH
CASE NUMBERF i;rvcrssLo-Ri~iW-coi

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised i‘elease, you must comply with the following standard conditions ofsupei‘vision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed. report to the court about and bring about improvements in your conduct and condition

1 .

You must report to the probation office in the federal jiidiciai district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Af`ter initially reporting to the probation office_ you will receive instructions from the court oi' the probation officer about how and
when you mrist report to the probation ot`ficer_ and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You hurst answer truth fully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with). you must notify the probation officer at least 20 days before the change_ lf notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or eisewhere. and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time l_at least 30 hours per week) at a lawful type of employinent, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment unless the probation officer excuses
you from doing so_ lfyou plan to change where you work or anything about your work (such as your position or yourjob
responsibilitiesl1 you must notify the probation officer at least lO days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer Within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer_

lf you are arrested or questioned by a law enforcement officer'_ you _rnust notify the probation officer within 72 liours.

You must not own. possess or have access to a frrearm. ammunition destructive device, or dangerous weapon {i.e., anything that was
designed or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
Y'ou must riot act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person {including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions For further information regarding these conditions see Oi'ei'i.»'i`eii-’ of`Pi'oI)riri'oii riiid Siipei'i‘i'sed
Rei'crisc Coiidi'tic)iist available at: yywvxv'.tiscoiirts.gov_

Defeiidant`s Signature _ Dai@ _ ________ __________

A() 24§B(Rev. 02/18) Juclgmciit in a Criininal Case

Shcet}l) 7 Supei'vised Rclease

Judgriient -Page 5 of g 3

DEFE,NDANT; BRiAN GALBRETH
CASE NUMBER: i:i7er65LG-RHw-0tii

i~_)

b)

SPECIAL CONDITI()NS OF SUPERVISION

. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,

unless the defendant is in compliance with the installment payment schedule

. The defendant shall participate in a program of testing and/or treatment for drug abuse, as directed by the probation office lf

enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment and shall
continue abstaining for the remaining period of supervision The defendant shall contribute to the cost of treatment iri accordance
with the probation office Copayment Policy.

. The defendant shall not possess, ingest, or otherwise use, a synthetic cannabinoid, or other synthetic narcotic_. unless prescribed by a

licensed medical practitioner, and for a legitimate medical purpose

. In the event that the defendant resides in, or visits ajurisdiction where marijuana or marijuana products have been approved,

|egalized, or decriminalized, the defendant shall not possess. ingest, or otherwise use marijuana, or marijuana products, unless
prescribed by a licensed medical practitioner, and for a legitimate medical purpose

- Th€ defendant Shall Sllbmit hlS DSI‘SOH, properly, house residence vehicle papers, electronic communication devices1 or office, to a

search conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation of release The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a condition of his
supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time
and in a reasonable nianner.

AO 24SB(Rev. 02/18) .liidgnierit in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

.ludgrnerit f Pago _6_ gf` __ mg _
DEFENDANT; BR]AN GALBRETH

CASE NUMBER: l:l']cr65LG-RHW-OOI
CRIMINAL MONETARY PENALTIES

'l`he defendant must pay the total criminal monetary penalties under the Schedule of payments on Sheet 6.

Asscssment JVTA Assessment"“‘ Fine Restitution
TOTALS S lO0.00 S 5 20,000.00 S
ij Th€ detem¥ln€lfi©n OT`FCSfifll'inH lS d€f`€!'t'€tl Llntll j . An .~'lmerrded Jitdgiiiem i`ir cr Ci'i`)iir'na! C¢r.s'e (AU 245£') Will be entered

after such determination
l:l The defendant must make restitution (including community restittttion) to the following payees in the amount listed belowl

lf the defendant makes a partial payment, each pa ee shall receive an approximately rogortioned payment, unless Sp_eci_tied otherwise in
the priority or_der or percentage payment column elow. l'lowever. pursuant to 13 .S. . § 3664(i]. all nonfederal victims must be paid
before the United States 15 paid.

Name of Pavee Total Loss*'"c Restitution Ordered Prioritv or Percentage
TOTALS 3 0.00 3 0.00

l:l Restitution amount ordered pursuant to plea agreement 5

The defendant must pay interest on restitution and a fine ot` more than $2.500. unless the restitution or ftne is paid in full before the
fifteenth day after the date ot`thejudgirient. pursuant to 18 U.S.C_ § 3612(_0. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default pursuant to ES U.S.C. § 3612(§).

§ Tlre court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the § fine g restitutionl

t:| the interestrequiremerit for the |:| fine El restitution is modified as fol§o\vs:

* Jiistice for Victiins ofTraffickina Act of 201 5` Pub. L. No. l 14-2,?..
*`<* Findings for the total amount oflosses are required under Chapters lO()A` l 101 l lOA1 and l l3A ot`Title 18 for offenses committed on or
after Sep€ember 13. 1994. but before April 23, 1996.

AO 24`5B(Rev. 02/|8) ludgment in a Criminal Case

Sheet 6 -_- Sclicdule of Payments

 

 

Judginciit f Page 7_ _ of

DEFENDANT: BRIAN GALBRETH
CASE NUMBERl i:ii¢resLG-Riiw-ooi

SCHEDULE OF PAYl\/IENTS

Having assessed the defendants ability to pay. payment oftlie total criminal inonetaiy penalties is due as follows:

A Zl
13 EE
C

o il
E El
F ill

Uiiless _tlie co_tirt`ha_s expressly ordered otherwise if this j ndg_ment imposes iniprisoiiiiie:it, pa nent Ofcl‘iminal monetary penalties is du_e during
the period ot imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bui'eau ot Prisons lnmate

Ll.tmp Stlm payment of $ ZO’IOO'OO __ due immediately balance due

|:| not later tlian ,oi'
\:| in accordance with l___| Ct ij D` |:i E,or {:| Fbe[ow; or

 

Pay"ment to begin immediately {niay be combined with \:l C, @ D. or E F below); or

Payment in equal ____ (e.g., weekly monrhl_v, quarterly installments of 3 _ ______ over a period of
_______ (e,g., months oryeai's). to commence (e.g., 30 ar 60 days) after the date oftliis jt:dgnient; or

Paynient iii equal mc_>f_!_thly __ (e.g_, weekly momhi'y. quarterly installments of $ 150-00 over a period of

60 months (e.g., montle or_veni~r). to commence _?’_Odays__ (e.g., 30 or 60 days) after release froniriiiiprisonment to a

term ofsupervision; or

Payment during the term ofsupervised release wiil commence within _________ (e_g., 30 or 60 dqu) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant`s ability to pay at that tinie; or

Special instructions regarding the payment of criminal monetary penalties:

`flie payment ofthe fine shall begin while the defendant is incarcerated In the event that the fine is not paid in full at the termination of

supervised release, the defendant is ordered to enter into a written agreement with the Financial litigation Unit ofthe U.S. Attorney's Office

for payment oftlie remaining balance Additionally, the value ofany future discovered assets may be applied to offset the balance Of
criminal monetary penalties Tlie defendant may be included in the Treasury Ot`t`set Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penaltiesl ‘

Financial Responsibility Program. are made to the clerk oftlie court

`flie defendant Shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:| Joiiit and Several

Defendant and _Co-Defendant Names_ and Case Nunibers (i‘nci!iidi'ng defendant number), Total Amount, Joint and Several Amonntt
and corresponding payee if appropriate

|:| Tlie defendant shall pay tlie cost of prosecution

Tlie defendant shall pay the following court cost(S):

|j The defendant shall forfeit the defendant’s interest in the following property to the Uiiited States:

Payments shall be applied in the followin f order1 (l ) assessment (_2] restitution principal._ (3} restitution interest (4] fine principal` (_5) fine

interest. (6) community restitution. (7] l A assessment {S) penalties, and (9) Costs. including Cost of prosecution and court costs.

AO 2453(Rev. 02/!8) _ludgnient in a Criminal Case
Slieet 7 er Denial of Federa§ Benet`its

ludgnient Page ____8¢ Of 8

DEFENDANT; BRIAN GALBRETH
CASE NUMBER: 1.'l7cr6SLG-RHW-001

DENIAL OF F`EI)ERAL BENEFITS
(Foi' Offenses Coiiimiiti‘ed Oii or Afi‘er Nr)vembei' 18_, 1983)

FOR DRUG TRAFFICKERS PURSUAN'I` TO 21 U.S.C. § 862
IT IS ORDERED that the defendant shall be:

m ineligible for all federal benefits for a period of

 

l:l ineligible for the following federal benefits for a period of

{Speci'jj' benefit($))

OR

|:| Having detemiined that this is the defendant`s third or subsequent conviction for distribution of controlled substances1 IT lS
ORDE.RED that the defendant shall be permanently ineligible for all federal benefitsl

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)
lT IS ORDERED that the defendant Sliall‘.

|Zl beineiigibieibrsiirederalbenefirsi‘@raperiod er __<jil_e_(_l)r€_r_l_r____ __

ij be ineligible for the following federal benefits for a period of

 

(specifif benefir(s))

l:i successfully complete a drug testing and treatment program
ij perform community service` as specified in the probation and supervised release portion of this judgment

l:l I-Iaving determined that this is the defendants second or subsequent conviction for possession of a controlled substance l'f

lS FURTHER ORI_)ERED that the defendant shall complete any drug treatment program and community Service specified in this
judgment as a requirement for the reinstatement of eligi ility for federal benefitsl

Pursuant to 21 U.S.C. § 862(d), this denial of federal benefits does not include any rctirement, welfarc, Social Security, heatth,
disabilitv, veterans benefit, public housing, or other similar benefit, or any other benefit for which payments or services are required
for eligibility The clerk of court is responsible for sending a copy of this page and the first page of this judgment to:

U.S. Dcpartmcnt of .]usticc, Ofl`ice ofJustice Progran'is, Washington, DC 20531

